** MENTAL ILL PERSON — PERMISSION — OPERATION ** (1) WHERE HOSPITAL RECORDS DO NO SHOW ANY LIVING SPOUSE, PARENT, GUARDIAN OR NEXT OF KIN OF A PATIENT COMMITTED TO A STATE MENTAL HOSPITAL, AND WHERE A MAJOR SURGICAL OPERATION IS MEDICALLY INDICATED AS BEING IN THE BEST INTEREST OF SAID PATIENT IN THE OPINION OF THE HOSPITAL STAFF, THAT THE SUPERINTENDENT OF THE HOSPITAL HAS AUTHORITY TO AUTHORIZE THE PERFORMANCE OF SAID OPERATION. (2) WHERE A MAJOR SURGICAL OPERATION IS MEDICALLY INDICATED IS BEING FOR THE BEST INTEREST OF THE HOSPITAL PATIENT COMMITTED TO STATE MENTAL HOSPITAL IN THE OPINION OF THE HOSPITAL STAFF, AND WHERE A "NOTICE" IS SENT TO SAID PATIENT'S SPOUSE, PARENT, GUARDIAN, OR NEXT OF KIN PURSUANT TO 43A O.S. 96 [43A-96] THAT THE OPERATION WILL PROCEED UNLESS AN OBJECTION IS RECEIVED WITHIN A SPECIFIED REASONABLE TIME, AND WHERE SAID SPOUSE, PARENT, GUARDIAN OR NEXT OF KIND DOES NOT COMMUNICATE WITH THE SUPERINTENDENT OF THE HOSPITAL WITHIN SAID PERIOD OF TIME, THEN AN IMPLIED CONSENT HAS BEEN GIVEN TO THE PERFORMANCE OF THE OPERATION AND THE SUPERINTENDENT HAS AUTHORITY TO AUTHORIZE THE OPERATION. CITE: 43A O.S. 95 [43A-95], 43A O.S. 2 [43A-2], 43A O.S. 91 [43A-91] (SURGERY, RETARDED PATIENT, NOTIFICATION)